Citation Nr: 1640758	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  12-20 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for a sinus disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for diabetic retinopathy of the bilateral eyes.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to service connection for gastric ulcer.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to March 1988, with subsequent service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In his appeal (VA Form 9), received in August 2012, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In August 2012, he was notified that a hearing was scheduled at the RO in March 2013.  However, the hearing request is deemed withdrawn because he failed to report for his March 2013 hearing, and no request for postponement has been received.  See 38 C.F.R. §§ 20.703, 20.704 (2015).   
 
This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have diabetes mellitus, hemorrhoids, a sinus disability, hypertension, diabetic retinopathy of the right eye or the left eye, a back disability, or a gastric ulcer, due to his service.



CONCLUSION OF LAW

Diabetes mellitus, hemorrhoids, a sinus disability, hypertension, diabetic retinopathy of the right eye, and the left eye, a back disability, and a gastric ulcer, were not incurred in, or as a result of, service.  38 U.S.C.A. §§ 101, 1112, 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.6 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has diabetes mellitus, hemorrhoids, a sinus disability, hypertension, diabetic retinopathy of the right eye, and the left eye, a back disability, and a gastric ulcer, due to his service.  

Of particular importance to these claims, the Veteran has not identified specific injuries or treatment during any period of active duty, active duty for training (ACDUTRA), or inactive duty training (INACDUTRA).  A review of his notice of disagreement, received in June 2011, and his appeal (VA Form 9), received in August 2012, shows that he stated that service treatment records associated with Army National Guard service would support his claims.  

It therefore appears that his primary contention is that service connection is warranted for the claimed disabilities based on service associated with the Army National Guard (ANG).  

With regard to the Veteran's ANG service, it appears that in September 2005, steps were made to call up his ANG unit for active duty in support of relief for Hurricane Katrina victims.  However, VA progress notes state that his unit was not called up via Executive Order of the President, and that it "was a decision made by Pennsylvania National Guard as part of routine training."  See e.g., VA progress notes, dated in September and December of 2008. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b)  is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

There is a distinction between individuals who serve on active duty and those who only serve on ACDUTRA.  An individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and be entitled to disability compensation benefits.  In Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010), the Court stated that the placement of the burden of proof on the Veteran was consistent with the distinction made in § 101(24) between an ACDUTRA claimant and an active duty claimant.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C.A. § 101 (22), (24); 38 C.F.R. § 3.6(a), (c).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty or ACDUTRA, or from injury (but not disease) incurred or aggravated while performing INACDUTRA.  Id.; see also 38 U.S.C.A. §§ 106, 1131; 38 C.F.R. § 3.303(a).

ACDUTRA includes full time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c).  To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA. 38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Further, the burden to establish "Veteran" status for a claim based on a period of ACDUTRA is on the appellant.  Paulson; Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010). 

The fact that a claimant has established status as a veteran for other periods of service does not obviate the need to establish that she is also a veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA. Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of pre-existing diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, such as a psychosis, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.304 (b), 3.306, 3.307, 3.309 (2015).  The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim."); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The Veteran's service treatment reports for his active duty are not currently associated with the claims file.

In a memorandum, dated in January 2011, the RO stated that the Veteran's service treatment reports from his active duty service were not available, and that incomplete records from the Pennsylvania Army National Guard had been received.  The RO determined that additional attempts to obtain these records would be futile.  That same month, the Veteran was notified of the RO's determination.  See 38 C.F.R. § 3.159 (d), (e) (2015).  

In such cases, the Court has rejected the argument that there should be an "adverse presumption" against VA where service medical records have been lost or destroyed while in the Government's control, including records destroyed in the 1973 fire at the NPRC.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

As for the post-active-duty service medical evidence, it consists of service treatment records associated with Army National Guard service, and private and VA treatment records, dated between 2005 and 2010.  This evidence shows that the Veteran has received treatment for, or otherwise noted to have, diabetes mellitus, hypertension, hemorrhoids, sinusitis, gastritis, gastric duodenitis/gastroduodenitis, retinopathy, and gastroesophageal reflux disease.   Service treatment records, dated in March 2008, show that the Veteran was noted to have diabetes mellitus, type 2, and hypertension, and that he was found to be non-deployable due to diabetes mellitus.  

As an initial matter, with regard to the claim for a back disability, the Board finds that the Veteran is not shown to have a back disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  Accordingly, this claim must be denied on any basis.  

For all other claims, with regard to the possibility of service connection based on active duty service, there is no medical evidence to show that the Veteran was treated for any relevant symptoms during active duty service, nor to show that he was diagnosed with any relevant condition during active duty service.  Therefore, a chronic condition is not shown during active duty service.  See 38 C.F.R. § 3.303 (a), (b).  

The earliest post-service medical findings of any of the claimed conditions are dated in 2005.  This is about 17 years after separation from active duty service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir. 2000) (the Board may consider the absence of medical complaints or treatment over prolonged periods).  

In any event, with regard to the claims for hemorrhoids, and a sinus disability, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309 (a), and the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  There is no competent opinion to show that any of the claimed conditions are due to active duty service.  There is no medical evidence to show that the Veteran had hypertension, diabetes mellitus, or a peptic ulcer (gastric or duodenal), that were manifest to a compensable degree within one year of separation from active duty service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the claims must be denied on a direct and presumptive basis.  

With regard to the possibility of service connection based on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA, or an injury that was incurred in or aggravated by a period of INACDUTRA.  See 38 U.S.C. §§ 101 (2), (22), (24); 38 C.F.R. § 3.6 (a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "Veteran" by virtue of the ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101 (2), (24); Acciola, 22 Vet. App. at 324. 

The Veteran has never identified any treatment for any relevant injury, trauma, or condition, during a specific period of ACDUTRA or INACDUTRA.  He appears to base his claims on the proposition that service connection is warranted because he was treated for the claimed conditions during service with the Army National Guard (as opposed to during any specific period of ACDUTRA or INACDUTRA).  However, there is no relevant line of duty report of record, and no evidence of treatment for any of the claimed disabilities to show that he became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA or an injury that was incurred in or aggravated by a period of INACDUTRA.  

Simply stated, there is simply nothing to indicate an injury during INACDUTRA.  

In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "Veteran" by virtue of the ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101 (2), (24); Acciola, 22 Vet. App. at 324.  The burden to establish "Veteran" status for a claim based on a period of ACDUTRA is on the appellant.  Paulson; Smith; Donnellan.  Accordingly, service connection is not warranted for any of the claimed conditions based on any period of ACDUTRA or INACDUTRA. 

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran is competent to report the presence of a wide variety of symptoms, to include visual, vascular, gastrointestinal, and joint symptoms, the claimed disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran has not specifically asserted that he had any of the claimed conditions during active duty service, or during a specific period of ACDUTRA or INACDUTRA.  The Veteran's service treatment reports and non-service medical records have been discussed.  The Board finds this evidence to be the most probative evidence of record on these issues, and therefore this evidence is accorded greater weight than the Veteran's assertions.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

It is important for the Veteran to understand that the post-service medical records provide particularly negative evidence against these claims, indicating either no problem or problems that began years after service with no connection to service. 

Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed conditions due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent and available treatment records have been obtained.  In this regard, VA has obtained the Veteran's personnel records.  VA has also determined that service treatment records from the Veteran's active duty service, as well as complete service treatment records from his service with the Army National Guard, are not available.  

The Veteran has not been afforded an examination, and etiological opinions have not been obtained.  However, service treatment records from the Veteran's active duty service, as well as complete service treatment records from his service with the Army National Guard, are not of record, and VA has determined that they are not available.  None of the claimed conditions are shown upon separation from active duty service.  There is no current medical evidence to show that the Veteran has any of the claimed conditions due to active duty service, or any period of ACDUTRA or INACDUTRA.  The earliest medical indication of any of the claimed conditions is dated in 2005 (about 17 years after separation from active duty service).  There is no relevant line of duty report of record.  Therefore, examinations and etiological opinions need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c)(4) (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Further development of this case will not provide a basis to grant the claims.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).





ORDER

Service connection for diabetes mellitus, hemorrhoids, a sinus disability, hypertension, diabetic retinopathy of the right eye, and the left eye, a back disability, and a gastric ulcer, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


